Title: To Alexander Hamilton from Jeremiah Olney, 29 November 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom-House,District of Providence 29th Novr. 1790.
Sir.
The Ship Warren, burthen about 281 Tons, belonging to Messrs. Brown & Francis of this Town, being bound on a Voyage to Calcutta, having part of her Cargo onboard, composed of the Articles contained in the enclosed copy of a Manifest, (since delivered) and not Registered under the present Government of the United States, sailed from hence on the 25th. instant, for Newport, there to take in the remainder of her Cargo, consisting, principally, of Wines, on which a Drawback of Duties are to be obtained—(that being the Port into which they were originally imported) without having, or applying for, a single Document from my Office authorizing her to proceed; altho’ I had previously seen the Master, and told him that the Ship could not, short of incurring a heavy Penalty, be Navigated to Newport without a Register &c.—desiring him to inform Mr. Brown thereof, and that I would attend at the Office after Church, (it being a Day of public Thanksgiving) and furnish the necessary Papers. But Mr. Brown, tho’ he was acquainted with this by the Captain, as he has since acknowledged, thought proper to slight the friendly Message, and in an apparant Contempt of the Laws, dispatched the Ship about Eleven o’Clock in the Forenoon, without any application to me for a Register or other Papers! My Office was open at Two o’Clock, expecting him to call; but I was soon surprized with the Information, that his Ship had proceed to Newport. Upon which I thought it my Duty to dispatch an Express immediately to Mr. Ellery with a few Lines, (of which I enclose a copy, as also of the Answer) acquainting him with the Transaction, expecting he would take the Steps which the Law, in such cases, points out; but he being absent, his Deputy, as you will see, declines doing anything about it.
It appears to me of great Consequence that every breach of the Revenue Laws should be prosecuted, and if wilful, punished with rigour, however powerful the Offenders may be; but being at a loss to know, precisely, on what part of the Law a Prosecution, in the present instance, should be commenced, or whether Mr. Ellery or I ought to bring it forward, I have thought it most advisable Sir, to lay the Matter before you, for your Information, Opinion, and Directions how to proceed.
Conceiving that a Process might be legally instituted against the Owners after the Ship had sailed on her Voyage, I have, upon their application this Day, Registered her in my Office, and furnished such Papers as are necessary to enable her, with safety, to complete her Lading at Newport, from whence she is to Clear for Calcutta.
With the highest Respect, I have the Honor to be, Sir, Your Most Obedt. & Most Hume. Servt.
Jereh. Olney Collr.
Evening. Since writing the foregoing, Mr. Brown has informed me, that it was not his Intention to complete the Landing of the Ship Warren at Newport but only to take in the Wines, and do what was necessary there to secure the Drawback, and to return here, take onboard the remainder of her cargo and Clear for Calcutta at my Office
J. O. Collr.
Alexander Hamilton Esqr.Secy. of the Treasury.
